Concurring Opinion.
Gavin, J.
I concur in the result arrived at in the principal opinion, upon the ground that the gravamen of the complaint is the wrongful change in the grade of the alley, and this being permanent in its character, all damages resulting therefrom, whether present or prospective, accrued to him who was then the owner of the lot. City of Lafayette v. Wortman, 107 Ind. 404; City of Lafayette v. Nagle, 113 Ind. 425.
Davis, J. — I concur in the result.
Iioss, J. — -I concur in the views of Gavin, J.
Filed. March 30, 1893.